Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lydia Dagenais appeals the district court’s order granting summary judgment in favor of the Appellee on Dagenais’ complaint for review of the Social Security Administration’s denial of disabled widow’s insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dagenais v. Colvin, No. 1:12-cv-02446-SAG, 2013 WL 3187886 (D.Md. June 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.